Case 8:19-cv-02523-TPB-AAS Document 83 Filed 11/11/20 Page 1 of 2 PageID 533




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA

   STEWART ABRAMSON, on behalf of                      :
   himself and others similarly situated,              : No. 8:19-cv-02523-TPB-AAS
                                                       :
          Plaintiff,                                   :
                                                       :
   v.                                                  : PLAINTIFF’S UNOPPOSED MOTION
                                                       : FOR EXTENSION OF TIME
   FEDERAL INSURANCE COMPANY,                          :
   0995316 B.C. LTD. D/B/A XENCALL and                 :
   BAY AREA HEALTH, LLC,                               :
                                                       :
          Defendants.                                  :
                                                       :
                                                   /

         Plaintiff Stewart Abramson (“Plaintiff” or “Mr. Abramson”) by and through

  undersigned counsel, and with the consent of Defendant, respectfully moves the Court to

  enter an Order briefly extending the deadline for Plaintiff to respond to Defendant Xencall’s

  Motion to Dismiss Plaintiff’s First Amended Class Action Complaint [Dkt. 78] and its

  Motion to Stay [Dkt. 79].

         Defendant Xencall filed its Motion to Dismiss and Motion to Stay on October 28,

  2020. Accordingly, Plaintiff’s responses to the motions are due on November 12, 2020, due

  to the Federal holiday on November 11, 2020.

         Plaintiff requests a brief two week extension of time to file his responses in

  opposition to the Motion to Dismiss and Motion to Stay, as Plaintiff’s counsel is reviewing

  the Motions and supporting authorities, and requires additional time within which to respond.
Case 8:19-cv-02523-TPB-AAS Document 83 Filed 11/11/20 Page 2 of 2 PageID 534




         This is Plaintiff’s first request for an extension of time to respond to the Motions, and

  Defendant does not oppose the requested extension. No other Court ordered deadline will be

  affected by the requested extension.

         Therefore, Plaintiff respectfully requests that the Court extend Plaintiff’s deadline to

  respond to Defendant’s Motion to Dismiss and Motion to Stay up to and including November

  25, 2020.

                          LOCAL RULE 3.01(g) CERTIFICATION

         Plaintiff’s undersigned counsel certifies that he has conferred with counsel for

  Defendant Xencall and has been authorized to represent that Defendant consents to the

  requested relief.



  Dated: November 11, 2020                   /s/ Avi R. Kaufman
                                             Avi R. Kaufman (Trial Counsel)
                                             Florida State Bar # 84382
                                             Kaufman P.A.
                                             400 NW 26th Street
                                             Miami, FL 33127
                                             Telephone: (305) 469-5881
                                             Email: kaufman@kaufmanpa.com

                                             Attorney for Plaintiff

                                CERTIFICATE OF SERVICE
         I, hereby certify that on November 11, 2020, I filed the foregoing with the Court’s

  CM/ECF system, which served the same on the counsel of record.


                                             /s/ Avi R. Kaufman
                                             Avi R. Kaufman




                                                   2
